DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 2-8 are currently pending in the application and examined herein. 

Response to Arguments
Applicant's arguments filed 02/19/2021 have been fully considered, but are not persuasive. 

Applicant’s amendments to the drawings cure the Drawing objections of record. 

Applicant’s amendments have cured some, but not all, of the 35 U.S.C. 112(b) issues of record and have created new issues. Further, Applicant’s arguments with regards to the rejection of claim 8 under 35 U.S.C. 112(b) are not persuasive. While breadth is not indefiniteness, if a claim does not clearly define the scope of the claimed subject matter, the claim is indefinite, as discussed further below. 

Applicant’s arguments regarding the rejections under 35 U.S.C. 102 have been fully considered, but are not persuasive. Applicant argues that Shallenberger does not disclose the latching step of claim 2. Examiner recognizes that the system of the lock insert’ as recited in claim 2 because the upper ledge 60 does not interact with the inner socket 40 at all.” While examiner agrees that Shallenberger’s inner socket 40 does not directly interact with the upper ledge 60, the inner socket 40 does indirectly interact with the upper ledge 60 via locking member 44. As admitted by Applicant, “the upper ledge 60 provides an abutment for the locking member 44” and as disclosed by Shallenberger, locking member 44 is designed to retain the inner socket 40 in locking engagement with the outer socket 42 (Shallenberger, 5:68-6:3). Moreover, the bottom surface of the upper ledge protrusion directly abuts the top surface of the inner socket 40 (see Shallenberger, Fig. 3), thereby fixing the lock insert by preventing upward movement. Therefore, the latching step 60 of Shallenberger is configured to fix the lock insert 40 as recited in claim 2 via locking member 44. 

Applicant’s arguments regarding the rejections under 35 U.S.C. 103 have been fully considered, but are not persuasive. Applicant argues that Shallenberger-875 does not teach the separation part of claim 6 and further argues that the head and sleeve of Shallenberger-875 are different in structure and function from the separation member and fixing member of claim 6.  Examiner respectfully disagrees. Claim 6 recites “the separation part comprises a separation member configured to separate the lock insert and equivalents thereof. The structures 90 and 92 of Shallenberger-875 perform the identical function (discussed next) in substantially the same way (a locking insert 46 is accommodated in a space formed by head 90 to release the lock insert from a plate 24, and the plate is fixed and thereby lifted by a sleeve 92) and produces substantially the same results (a lock insert 46 is separated from a guide hole 42 and a nozzle 14 is fixed and lifted by sleeve 92) as the separation member and fixing member disclosed in the specification (see instant Specification, [0048]-[0052]). Regarding the function of the separation part of Shallenberger-875, Applicant admits “head 90 descends to push the inner socket 46 to separate it from the outer socket 42,” therefore Shallenberger-875’s head 90 functions to separate the lock insert (inner socket 46) from the guide hole (outer socket 42) as claimed. Further, Applicant admits “sleeve (92) is fixed to the adapter plate (24).” As seen in Figures 8-9 and 8:6-41 of Shallenberger-875, by fixing the sleeve 92 to the adapter plate 24, sleeve 92 further lifts the top nozzle 14, as claimed.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a separation member configured to separate the lock insert from the guide hole” and “a fixing member configured to fix and lift the top nozzle” in claim 6.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-5 and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites in the preamble “[a] system for separating and coupling a top nozzle of a nuclear fuel assembly,” but the claim does not clearly recite any structure capable of separating the top nozzle. Claim 2 recites a lock insert, which couples the top nozzle, and dependent claims 3-5 recite further features of the lock insert. However, structures for separating the top nozzle do not appear to be recited in any of claims 2-5. What feature(s) of the lock insert is capable of separating the top nozzle? Or does the system comprise additional structures for performing this function? A skilled artisan 

Claims 4-5 are indefinite because the scope of the structure of the “at least one predetermined slotted interval” is unclear. The term “interval” is typically used to describe a spacing between two things and is generally notional. However, the limitation “the insertion part is provided with […] at least one predetermined slotted interval along a [circumferential direction/circumference] of the insertion part,” suggests a physical attribute to the interval. A skilled artisan would be unable to discern how to make an interval “slotted”. Is the entire space between two intervals intended to be a slot? Or are the claims intended to recite “the insertion part is provided with […] at least one slot at a predetermined interval along a [circumferential direction/circumference] of the insertion part”? 

Claim 5 is further indefinite because it is unclear from the claim the structural relationship between the insertion part and the insertion section. Are these two structures intended to refer to the same structure? If not, what structural feature distinguishes the insertion section from the insertion part? For instance, is the insertion section simply a top portion of the insertion part? Or are the insertion sections the portions of the insertion part between each of the predetermined slotted intervals? This is further unclear in view of the fact that the disclosure makes no mention of an “insertion section” in either the specification or the drawings. 

Claim 7 recites the limitations "the surface of the accommodation space" in line 5 and “the coupling” in line 6. There is insufficient antecedent basis for these limitations in the claim.

Claim 7 is further indefinite because it is unclear how an accommodation space would have a surface by which it applies an external force. A “space” generally refers to an unoccupied area, and while a structure may form or create a space, a space does not generally have any structure, including a surface. It is therefore unclear how a space can be used to apply an external force if there is no structure by which to apply the force. Is the claim intended to mean the separation member, which forms the accommodation space, has a surface for applying an external force? 

Claim 8 is indefinite because it does not clearly define the structure required of the recited “fixing latching member.” The only structure recited is “a fixing latching member,” which is extremely vague and provides little to no insight into the actual structure of the fixing latching member, and the recitation “capable of engaging with a bottom surface of the flow channel plate to lift the flow channel plate of the top nozzle together with the separation part” is directed to a result obtained by the invention. What feature of the fixing latching member allows it to be “capable of engaging with a bottom surface of the flow channel plate”? Does the fixing latching member have a distinct shape or feature that allows for this capability? It is further unclear how the act of the fixing latching member engaging the bottom surface of the flow channel plate would result in lifting the flow channel plate “together with the separation part.” Claim 6 on 

Any claim not explicitly addressed above is rejected because it is dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 2 and 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 4,631,168 (“Shallenberger”).

Regarding claim 2, Shallenberger discloses (see Figs. 1-3) a system for separating and coupling a top nozzle (22) of a nuclear fuel assembly (10) (Fig. 1, Abstract), the system comprising:
a lock insert (40) configured to support the top nozzle of the nuclear fuel assembly by being coupled to a guide hole (42) provided in a flow channel plate (24) of the top nozzle (Fig. 3, 5:54-58), 
wherein the lock insert comprises:
	a body (46) in a hollow shape (Fig. 2), and
an insertion part (the upper end portion of sleeve 46) provided on a top portion of the body and configured to be inserted into the guide hole (Figs. 2-3), wherein the insertion part is made of an elastic material (6:21-25), thereby a circumference of the insertion part being elastically variable in size to be inserted into the guide hole (6:21-25);
wherein the guide hole comprises:

a latching groove (58) provided at a predetermined portion of the inner circumferential surface of the guide hole and configured to fix the lock insert (Figs. 2-3, 6:60-7:4).

Regarding claim 4, Shallenberger discloses the system of claim 2 and further discloses wherein the insertion part is provided with at least one predetermined slotted interval (50) along a circumferential direction of the insertion part (Fig. 2, 6:17-21), and
the circumference of the insertion part is elastically variable in size due to the predetermined slotted interval (6:21-25).

Regarding claim 5, Shallenberger discloses the system of claim 2 and further discloses wherein the insertion part is provided with at least one insertion section (upper end portion of 40) with at least one predetermined slotted interval (50) along the circumference of the insertion part (Fig. 2).

Claims 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 4,664,875 (“Shallenberger-875”).

Regarding claim 6, Shallenberger-875 discloses (see Figs. 1, 8-9) a system for separating and coupling a top nozzle (14) of a nuclear fuel assembly (10) (Fig. 1, Abstract), the system comprising:
a lock insert (46) configured to support the top nozzle of the nuclear fuel assembly by being coupled to a guide hole (42) provided in a flow channel plate (24) of the top nozzle (Fig. 8, 6:31-38), and 
a separation part (generally 12) configured to separate the top nozzle and the lock insert from each other (Figs. 1, 8, 7:19-33; work station 52 comprising various components for removing locking tubes and top nozzle),
wherein the lock insert comprises:
	a body (46) in a hollow shape (Fig. 8, 6:23-25), and
an insertion part (the upper end portion of socket 46) provided on a top portion of the body and configured to be inserted into the guide hole (Fig. 8, 6:23-31), wherein the insertion part is made of an elastic material (6:23-31), thereby a circumference of the insertion part being elastically variable in size to be inserted into the guide hole (6:23-31).
wherein the separation part comprises a separation member (90) configured to separate the lock insert from the guide hole (Figs. 8-9, 7:63-66) and a fixing member (92) configured to fix and lift the top nozzle (Figs. 8-9, 8:13-41).

Regarding claim 7, Shallenberger-875 discloses the system of claim 6 and further discloses wherein the separation member is formed to have a predetermined accommodation space (Figs. 8-9; head 90 is conically-tapered which results in an 

Regarding claim 8, Shallenberger-875 discloses the system of claim 6 and further discloses wherein one end of the fixing member is provided with a fixing latching member (98), and wherein the fixing latching member is capable of engaging with a bottom surface (106) of the flow channel plate to lift the flow channel plate of the top nozzle together with the separation part (Figs. 8-9, 8:6-41; wedge 98 provides a latching mechanism between fixing member 92 and a lower surface of surface 106 of bore 107 of plate 24; fixing latching member 98 is connected to separation part 12, therefore plate 24 is lifted together with separation part 12). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shallenberger in view of US Publication No. 5,479,464 (“DeMario”).

Regarding claim 3, Shallenberger discloses the system of claim 2 and further discloses wherein the insertion part comprises: a second latching member (48) fixed by being brought into contact with the latching groove (Shallenberger, Fig. 3, 6:60-7:4).



DeMario teaches (see DeMario, Figs. 7, 10-11) a flow channel plate (19) of a top nozzle (1) with a lock insert (97) for removably attaching the nozzle to a fuel assembly (DeMario, Fig. 10, 6:1-4), the lock insert including a first latching member (103) fixed by being brought into contact with a latching step (DeMario, Figs. 7, 10-11, 6:10-14).

It would have been obvious to a person having ordinary skill in the art before the effective filing date (“POSA”) to combine DeMario with Shallenberger because DeMario teaches the flared free end “serve[s] as a lead in for the locking tube” (DeMario, 3:52-53). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINNEY KIL whose telephone number is (571)272-3191.  The examiner can normally be reached on Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646